Citation Nr: 9911071	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-34 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connection for asthma.  


INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating determination by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection and assigned 
a 10 percent rating, effective February 8, 1995.  

In November 1996, the Board remanded the issue on appeal to 
the RO for further development.  In December 1998, the RO 
increased the rating to 30 percent, effective February 8, 
1995.  




Although such represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the veteran's appeal with respect to the disability 
evaluation assigned to his service-connected asthma 
continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's asthma causes moderate symptoms manifested 
by no more than rather frequent asthmatic attacks, with 
moderate dyspnea on exertion between attacks; pulmonary 
function testing (PFT) does not show FEV-1 scores less than 
56 percent of predicted or FEV-1/FVC scores of less than 56 
percent of predicted.  The veteran's asthma is controlled 
through the use of daily inhalant medications and does not 
require at least monthly visits to a physician for required 
care of exacerbations or at least three intermittent courses 
of systemic (oral or parenteral) corticosteroids per year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service connection for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6602 (1998); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1990 report of medical examination at the time 
of the veteran's entrance into service is negative for 
notation of any pulmonary disorder, to include asthma.  The 
veteran denied a history of asthma in the report of medical 
history.  

The veteran initially sought treatment in April 1991 for 
shortness of breath, which he experienced with running and 
jogging.  X-ray examination of the chest was negative.  The 
veteran underwent testing later that month.  The veteran 
reported that his inhaler was effective at rest but he had 
shortness of breath with increased exercise.  The assessment 
was possible exercise induced asthma and the examiner 
referred the veteran for a pulmonary consultation.  The 
veteran was given temporary physical profiles in July and 
October 1991 due to reactive airway disease.  The physician 
recommended no running or jogging and no exposure to fumes, 
fuels, chemicals, dust and mowed grass.  The second profile 
recommended the veteran perform physical therapy at his own 
pace.  

The veteran was referred from the pulmonary clinic to the 
allergy clinic in October 1991 for testing because of the 
history of asthma and some symptoms of allergy.  Based on the 
January 1992 testing the impressions were asthma and 
exercised induced bronchospasm and allergic rhinitis.  By 
April 1992 the veteran reported improvement in symptoms with 
treatment but he still experienced symptoms with increased 
exertion.  The assessment was reactive airway disease.  

The veteran was again evaluated in February 1994.  He had 
been taking inhalant medications to control symptoms since 
1991, but stated that he had been unable to complete a 
physical training run during the prior year.  The assessment 
was exercise induced asthma.  Chest x-ray examination was 
normal.  The physician referred the veteran for PFT with and 
without exercise.  This testing was performed in March 1994.  
The test results show that the pre-bronchodilator FEV-1 score 
was 74 percent of predicted and the post-bronchodilator FEV-1 
score was 80 percent of predicted.  The test results show 
that the pre-bronchodilator FEV-1/FVC score was 79 percent of 
predicted and the post-bronchodilator FEV-1/FVC score was 85 
percent of predicted.  The physician stated that lung volumes 
revealed a mild decrease in respiratory volume but the flow 
rates were normal.  The impression was a mild decrease in 
respiratory volume.  The physician also reported that the 
stress exercise study showed no evidence of exercise induced 
bronchospasm.  There were no echocardiogram changes and the 
veteran was able to reach his target heart rate.  The 
physician described the graded exercise test as normal.   The 
physician also concluded that the post-exercise study showed 
no evidence of bronchoconstriction.  On follow-up examination 
in April 1994, the veteran reported improvement in his 
symptoms with his medication.  The prior testing indicated a 
possible shunting phenomenon for which he was referred to the 
cardiology clinic for evaluation.  The physician concluded 
that there was no evidence of exercise induced asthma.  

The veteran underwent examination in the cardiology clinic in 
May 1994.  The physician noted the prior normal graded 
exercise test as well as a normal echocardiogram and chest x-
ray examination.  The physician ruled out a shunting 
phenomenon as the cause of the veteran's dyspnea on exertion, 
and assessed reactive airway disease versus hyperventilation 
syndrome.  The physician commented that although the reactive 
airway disease diagnosis was in question, the veteran derived 
significant benefit from the use of inhalers and should 
continue use.  

The veteran was again evaluated in July 1994 because of 
continued symptoms with exercise.  The physician referred the 
veteran to the pulmonary clinic for evaluation.  The veteran 
related a three-year history of increasing exertional 
dyspnea, but his symptoms were relieved within 10 minutes 
with the use of an inhaler.  Based on a review of the 
evidence and a physical examination, the impression was 
moderate obstructive ventilatory defect most consistent with 
reactive airway disease/asthma.  The physician concluded that 
this was responsible for the veteran's exercise symptoms but 
doubted "CF" and strongly suggested an allergic component 
to the veteran's symptoms because of the sudden onset with 
his change in location.  The physician recommended a change 
in medication.  

During follow-up examination in September 1994, the veteran 
reported improvement in resting dyspnea but no change in 
exertional dyspnea.  The physician noted that there was 
minimal response to metered dose inhalers and the veteran 
agreed to try systemic prednisone to improve his symptoms.  
The physician also completed a temporary physical profile 
recommending the veteran run and exercise at his own pace.  
Several weeks later the veteran reported continued symptoms 
with little improvement in his symptoms from the prednisone.  
The impressions included reactive airway disease/asthma with 
dyspnea on exertion but stable at rest.  The physician 
recommended PFT.  This was performed on the following day.  
The test results showed normal ranges.  The examiner 
interpreted the testing as showing normal values of an adult.  

The December 1994 separation medical examination lists a 
history of reactive airway disease and that the veteran was 
using Proventil for his symptoms.  The physician recommended 
follow-up care as needed and noted no recent severe 
exacerbations.  In his report of medical history, the veteran 
noted that he used Alupent, Proventil, Azmacort and Intal to 
control daily breathing difficulties.  He also stated that 
any exercise caused shortness of breath.  

The veteran filed his application for service connection in 
February 1995.  He listed no post-service medical treatment.  

During VA examination in April 1995, the veteran related a 
history of in-service breathing difficulties associated with 
physical training, especially running.  The veteran stated 
that he had been using Alupent and Albuterol inhalers with 
some improvement.  He stated he is usually not bothered as 
long as he is not unusually active.  He stated that normal 
walking around did not cause a problem but he may develop a 
reaction in the form of increasing shortness of breath and 
increased heart rate with exercise or walking up stairs or 
inclines.  The physician noted the veteran was using a 
Proventil inhaler, as occasion required.  The lungs were 
clear to percussion and auscultation.  Based on the history 
and physical examination, the assessment was reactive airway 
disease, which was exercised induced, by history.  

In August 1995, the RO granted service connection and 
assigned a 10 percent rating, effective February 8, 1995.  

In his notice of disagreement, the veteran acknowledged that 
he did experience paroxysms of asthmatic type breathing 
several times a year, but argued that he has had asthmatic 
attacks several times a day at least every other day.  He 
stated he wakes up in the morning to an attack every day.  
The veteran stated he has some relief from his symptoms but 
this entails resting in order to gain control over his 
breathing.  The veteran stated that several times a week he 
suddenly gets dizzy or his vision fades to black and this is 
accompanied by an asthma attack.  The veteran stated he 
experienced asthma attacks with ascending and descending 
stairs, with weather changes, from exposure to chemicals, 
with standing and lifting, and from dust, grass, trees, 
animals, pollens and molds.  The veteran stated he also has 
asthma attacks about four times a week when at rest.  

In his substantive appeal, the veteran reported a similar 
frequency of asthma attacks.  He also stated he experienced 
asthma attacks while asleep.  He stated he gets relief with 
inhalers but it takes 30-to-45 minutes to regain his 
breathing.  He again stated he experienced visual blackout 
but added that this is accompanied by ringing in his ears and 
disorientation, which sometimes results in falls.  The 
veteran stated that he can almost always expect an asthmatic 
attack in the morning when he awakes, and approximately one 
out of every five attacks causes full-blown symptoms that are 
not relieved by medication.  

In November 1996, the Board remanded the issue on appeal to 
the RO for further development.  Pursuant to that remand 
decision, the veteran reported VA medical treatment for 
asthma since February 1995 at the Houston VA Medical Center 
(MC).  In May 1996, the RO requested all inpatient and 
outpatient medical records from that facility, which were 
dated since February 1995.  The VAMC forwarded these records 
in July 1995.  

The VA medical records show the veteran was seen in April 
1995 for a medication refill.  The lungs were clear to 
percussion and auscultation.  The assessment was asthma by 
history, and the veteran was provided Alupent.  The veteran 
was seen in September 1995 for a medication refill.  He 
stated that he felt well at that time and he had no shortness 
of breath or wheezing.  The lungs were clear to auscultation 
and the heart had a regular rate and rhythm without murmur.  
The assessment was a history of asthma, and the veteran was 
provided Proventil.  The veteran was seen in April 1996 for a 
medication refill.  The lungs were clear and the assessment 
was a history of asthma, for which the examiner provided 
Albuterol.  

The RO also scheduled the veteran for a VA compensation 
examination by a specialist in pulmonary medicine.  

The August 1998 VA examination report shows the VA physician 
reviewed the evidence in the claims folder.  The physician 
cited the in-service medical history, which included a trial 
of corticosteroid therapy and tapering doses and the 1994 PFT 
results.  The veteran reported that he was employed as an 
electronics tester.  He complained of twice daily symptoms, 
two or three episodes of acute dyspnea with fatigue per week.  
The episodes were paroxysmal and unpredictable without 
aggravating factors, and could occur at rest, with exercise, 
or upon awakening or nocturnally.  The veteran stated that 
these symptoms were partially relieved with metered-dose 
inhalers, Proventil-two puffs as needed.  The veteran denied 
any associated productive cough, change in sputum, or 
wheezing.  On physical examination, the veteran was not in 
distress.  The chest was clear with wheezes on forced 
expiration.  Cardiovascular examination was unremarkable 
without evidence of murmur, gallops or rubs.  Peripheral 
extremity examination showed no evidence of clubbing, edema 
or cyanosis.  The physician performed PFT, which showed that 
the pre-bronchodilator FEV-1 score was 75 percent of 
predicted and the post-bronchodilator FEV-1 score was 104 
percent of predicted.  The test results show that the pre-
bronchodilator FEV-1/FVC score was 60 percent of predicted 
and the post-bronchodilator FEV-1/FVC score was 75 percent of 
predicted.  The physician stated that lung volumes and 
diffusion capacity were normal.  The physician scheduled the 
veteran for a chest x-ray examination but the veteran did not 
report for the examination.  Based on the review of the 
claims folder and the PFT results, which showed moderate 
airflow limitation with significant bronchodilator 
reversibility, the physician concluded that the clinical 
evaluation was consistent with a moderate degree of 
impairment due to asthma.  

In December 1998, the RO increased the rating for asthma to 
30 percent, effective February 8, 1995.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, 38 C.F.R. § 4.2 (1998), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The rating criteria pertinent to the respiratory system (38 
C.F.R. § 4.97 (1996)) were amended by 61 FR 46720, 46729 
(Sept. 5, 1996), effective October 7, 1996.  Diagnostic Code 
6602, now provides a disability evaluation of 10 percent for 
FEV-1 of 71-to-80 percent predicted, or; FEV-1/FVC of 71-to-
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent disability evaluation 
is warranted for FEV-1 of 56-to-70 percent predicted, or; 
FEV-1/FVC of 56-to-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent disability evaluation is warranted 
for FEV-1 of 40-to-55 percent predicted, or; FEV-1/FVC of 40-
to-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1998).

The Board is mindful that, "where a law or regulation changes 
after a claim has been filed or reopened, but before 
administrative or judicial process has been concluded, the 
version most favorable to [the veteran applies] . . . unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs [] to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Thus, the review herein includes consideration of the laws 
and regulations in effect both prior and subsequent to 
October 7, 1996.  

Under the rating criteria in effect prior to October 7, 1996, 
bronchial asthma which was mild, with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks, was rated as 10 percent disabling.  Moderate 
asthma, with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks, was rated at 30 percent.  Severe asthma, 
with frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded, was rated at 60 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  


Analysis

The veteran's claim is well grounded based on the medical 
evidence and the veteran's statements of symptomatology.  38 
U.S.C.A. § 5107(a).  

The claims folder contains all service medical records and 
the RO has requested and received records of VA treatment 
identified by the veteran.  The veteran underwent a VA 
compensation examination in August 1997 and this report is of 
record.  The veteran has not stated that there has been a 
material change in his service-connected disability since 
this examination.  38 C.F.R. § 3.327 (1998).  The Board finds 
that the evidence of record adequately portrays the veteran's 
service-connected asthma.  The veteran has not identified 
additional relevant evidence in support of his claim that has 
not been obtained.  The Board also finds that all indicated 
development has been completed, and the VA has satisfied its 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  

The veteran's asthma is currently evaluated as 30 percent 
disabling.  In accordance with 38 C.F.R. § 4.97, Diagnostic 
Code 6602, the probative evidence establishes that the 
veteran is not entitled to a rating in excess of 30 percent.  
While the service medical records demonstrate that the 
veteran has been using metered dose inhalers to control 
symptoms of exercise induced asthma since 1991, testing 
during active service does not establish entitlement to a 
higher rating.  The veteran's in-service physician referred 
the veteran for PFT with and without exercise in February 
1994.  The March 1994 test results show that the pre-
bronchodilator FEV-1 score was 74 percent of predicted and 
the post-bronchodilator FEV-1 score was 80 percent of 
predicted.  The test results show that the pre-bronchodilator 
FEV-1/FVC score was 79 percent of predicted and the post-
bronchodilator FEV-1/FVC score was 85 percent of predicted.  
That physician stated that lung volumes revealed only a mild 
decrease in respiratory volume and the flow rates were 
normal.  The physician also reported that the stress exercise 
study showed no evidence of exercise-induced bronchospasm.  
There were no echocardiogram changes and the veteran was able 
to reach his target heart rate.  That physician also 
described the graded exercise test as normal and concluded 
that the post-exercise study showed no evidence of 
bronchoconstriction.  

The August 1998 VA PFT showed that the pre-bronchodilator 
FEV-1 score was 75 percent of predicted and the post-
bronchodilator FEV-1 score was 104 percent of predicted.  The 
pre-bronchodilator FEV-1/FVC score was 60 percent of 
predicted and the post-bronchodilator FEV-1/FVC score was 75 
percent of predicted.  The examining physician stated that 
lung volumes and diffusion capacity were normal.  This VA 
physician determined that the PFT showed moderate airflow 
limitation but that there was significant bronchodilator 
reversibility.  

The PFT conducted in 1994 and 1998 are consistent, insofar 
as, none of these results reflect an FEV-1 score less than 56 
percent of predicted or FEV-1/FVC scores of less than 56 
percent of predicted.  PFT results less than 56 percent are 
required in order to meet the rating criteria for 60 percent.  
This is not shown.  

The evidence of record also does not demonstrate intermittent 
courses of systemic (oral or parenteral) corticosteroids at 
least three times per year.  While the service medical 
records demonstrate that the veteran has been using metered 
dose inhalers to control symptoms of exercise induced asthma 
since 1991, the veteran has undergone only one trial of 
systemic treatment.  This was initiated in September 1994 
after the veteran reported that he had had no change in 
exertional dyspnea with the use of metered dose inhalers.  
Given the minimal response to metered dose inhalers the 
physician prescribed a trial of systemic prednisone to 
improve the veteran's symptoms.  However, he reported little 
improvement in his symptoms from the prednisone, and this 
treatment was tapered off and discontinued.  The remaining 
evidence of record does not show that the veteran has been 
treated with intermittent courses of systemic corticosteroids 
at least three times per year.  

Finally, the evidence does not show at least monthly visits 
to a physician for required care of exacerbations.  The 
service medical records show only periodic evaluation of the 
veteran's symptoms secondary to increased exercise, for which 
he was given temporary physical profiles restricting physical 
training requirements.  These records demonstrate that many 
of the follow-up examinations and tests were performed to 
identify the nature of the veteran's exercised-induced 
symptoms and to provide medication to control his symptoms.  
They do not show that the veteran sought medical care or 
required monthly medical care because of an exacerbation in 
his symptoms.  In fact, many of these records show that he 
reported improvement in his symptoms with the use of metered 
dose inhalers.  He reported improvement in his symptoms in 
April 1992 and related that he only experienced symptoms with 
increased exertion.  The remaining in-service examinations 
begin in 1994 and they show that the veteran reported 
improvement in his symptoms with his medication.  In fact, in 
April 1994, the physician concluded that there was no 
evidence of exercise-induced asthma.  These records also show 
only follow-up examinations in May, July and September 1994.  
Although the veteran described his asthma attacks as frequent 
and severe in his notice of disagreement and his substantive 
appeal, he reported no post-service treatment by a physician 
in his February 1995 application for service connection.  In 
addition, the post-service evidence does not show at least 
monthly visits to a physician for required care of 
exacerbations.  The VA outpatient treatment records, which 
were requested for the period dated from February 1995 
through May 1997, show the veteran was seen on only three 
occasions.  These were in April 1995, September 1995 and 
April 1996, and these records show that the appointments were 
for medication refills.  They do not show required care by a 
physician due to exacerbations of asthma.  

The probative evidence also does not support the claim for a 
rating in excess of 30 percent based on the criteria in 
effect prior to October 7, 1996.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  It does not demonstrate frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor 
precluded.  

The service medical records demonstrate that the veteran has 
been using metered dose inhalers to control paroxysmal 
symptoms secondary to exercise since 1991; however, they do 
not show the veteran had frequent asthmatic attacks during 
his military career.  Nearly all of these records show the 
veteran reported having symptoms due to exercise that were 
controlled with medication use.  He did not describe these 
symptoms to the in-service physicians as asthmatic attacks or 
that he had been experiencing marked dyspnea between attacks, 
which was only temporarily relieved by medication.  These 
records show that he reported having symptoms only after 
increased exercise, for which he was given temporary physical 
profiles restricting physical training requirements.  For 
example, he reported improvement in symptoms in April 1992 
and related that he only experienced symptoms with increased 
exertion.  In fact, many of these records show that he 
reported improvement in his symptoms with the use of metered 
dose inhalers.  During the follow-up examinations in April, 
May, July and September 1994, the veteran did not report one 
or more attacks weekly or that he had marked dyspnea on 
exertion between attacks that was only temporarily relied by 
medication.  In fact, during the December 1994 separation 
medical examination, the physician noted no recent severe 
exacerbations.  

During the VA examination in April 1995, the veteran related 
a history of in-service breathing difficulties associated 
only with physical training, especially running.  The veteran 
also stated that he had been using Alupent and Albuterol 
inhalers with some improvement.  He stated that he is usually 
not bothered as long as he is not unusually active.  He 
stated that normal walking around did not cause a problem but 
that he may develop a reaction in the form of increasing 
shortness of breath and increased heart rate with exercise or 
walking up stairs or inclines.  The veteran did not describe 
a history of severe, weekly asthmatic attacks or marked 
dyspnea on exertion between attacks that was only temporarily 
relied by medication.  

After having filed his claim for compensation, the veteran 
argued that he has had asthmatic attacks several times a day 
at least every other day.  He also argued that he wakes up in 
the morning to an attack every day.  In addition, the veteran 
argued that these frequent attacks are precipitated by 
dizziness, visual blackouts, ringing in his ears and 
disorientation, which sometimes results in falls.  Finally, 
he argued that he has had asthma attacks about four times a 
week when at rest, including asthma attacks while asleep, and 
that approximately one out of every five attacks causes full 
blown symptoms that are not relieved by medication.  

The veteran's statements regarding the frequency of asthmatic 
attacks and the extent and severity of symptoms associated 
with these attacks are inconsistent with histories provided 
to the treating and examining physicians during and since 
active service.  These statements are inconsistent with the 
history reported during active service and during the VA 
examination in April 1995 four months earlier.  The veteran 
did not relate these problems when obtaining his medication 
refill that same day or during the VA appointments in 
September 1995 and April 1996.  In September 1995, the 
veteran stated that he felt well at that time and he had no 
shortness of breath or wheezing.  The records also show the 
examiners performed limited physical examinations on each 
occasion and there were no significant physical findings 
reported.  These examiners did not diagnose frequent, 
recurrent asthmatic attacks.  In fact, these examiners only 
diagnosed asthma by history.  During the August 1998 VA 
examination, the veteran reported only twice daily symptoms 
and only two or three episodes of acute dyspnea with fatigue 
per week.  The physician described these episodes as 
paroxysmal that were partially relieved with metered-dose 
inhalers.  The veteran did not relate to the physician the 
frequency and severity of asthmatic attacks that he presented 
in his statements in support of an increased evaluation.  It 
is reasonable to expect an individual to report such severe 
symptoms and frequency of recurrence to either a treating 
physician or an examining physician.  Because of these 
inconsistencies, the Board finds that the veteran's 
statements are not trustworthy as to the frequency and 
severity of asthmatic attacks and is of limited probative 
value.  

Based on the review of the claims folder, a physical 
examination and the PFT results, which showed moderate 
airflow limitation with significant bronchodilator 
reversibility, the August 1998 VA physician concluded that 
the clinical evaluation was consistent with a moderate degree 
of impairment due to asthma. 

The Board finds that the preponderance of the evidence is 
against an increased evaluation in this case.  The probative 
evidence demonstrates that the veteran's asthma causes 
moderate symptoms manifested by no more than rather frequent 
asthmatic attacks, with moderate dyspnea on exertion between 
attacks; pulmonary function testing (PFT) does not show FEV-1 
scores less than 56 percent of predicted or FEV-1/FVC scores 
of less than 56 percent of predicted.  The veteran's asthma 
is controlled through the use of daily inhalant medications 
and does not require at least monthly visits to a physician 
for required care of exacerbations or at least three 
intermittent courses of systemic (oral or parenteral) 
corticosteroids per year.  



The Board also finds that the evidence is not evenly balanced 
or more nearly approximates the criteria for a 60 percent 
rating, and concludes that the criteria for an evaluation in 
excess of 30 percent for service connection for asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (1998); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  


ORDER

An evaluation in excess of 30 percent for service connection 
for asthma is denied.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

